Title: James Madison to Richard Peters, 8 September 1826
From: Madison, James
To: Peters, Richard


                        
                            
                                
                            
                            
                                
                                    Montpellier
                                
                                Sepr. 8.1826
                            
                        
                        I have received, my dear friend, with great pleasure your letter of the 1st. instant, so full of kind
                            feelings; and with it, a copy of the Agricultural Memoirs for which I return my thanks. I have not lost my relish for the
                            subject of them, but do not retain the activity that could spare from other claims on my time, the portion required for
                            that. Tho’ not counting quite as many years as you do, I am not confident that I have as many before me as are promised by
                            the excellent stuff, of which your Constitution appears to have been made. But whatever be the space of life remaining to
                            either, we have, both, had the happiness of passing thro’ a period glorious for our Country, and more than any preceding
                            one, likely to improve the social condition of men. The lights & lessons afforded by our Revolution, on all the
                            subjects most interesting to that condition, are already diffusing themselves in every direction, and form a source of
                            peculiar gratification to those who had any part in the great event. Fortunately we are not excluded from the number. If
                            we can not associate our names with the two luminaries, who have just sunk below the horizon, leaving inextinguishable
                            traces behind, we have at least a place in the galaxy of faithful Citizens, who did their best for their country when it
                            most needed their services. Wishing you every blessing that can smooth & lengthen the path you have yet to tread.
                            I pray you to be assured of the continued & affectionate esteem, of one who laboured with you in the worst of
                            times, and has lived to rejoice with you in the best that have fallen to the lot of any nation.
                        
                            
                                James Madison
                            
                        
                    